              Case 3:20-mj-00029-UNA        Document 5     11/17/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

IN THE MATTER OF THE SEARCH OF                     :
INFORMATION ASSOCIATED WITH THE                    :      MAGISTRATE NO. 20-mj-29
ACCOUNT “coreypowell78@gmail.com”                  :
THAT IS STORED AT PREMISES                         :      UNDER SEAL
CONTROLLED BY GOOGLE, INC.                         :


                                           ORDER

          Considering the foregoing United States’ Motion to Unseal Search Warrant;

          IT IS HEREBY ORDERED that the Motion is GRANTED, and the Clerk of Court

for the Middle District of Louisiana shall UNSEAL the record containing the Search Warrant,

Search Warrant Application, Sealing Order, and accompanying papers in the above-captioned

matter.

          Signed in Baton Rouge, Louisiana, on November 16, 2020.




                                                  S
                                            SCOTT D. JOHNSON
                                            UNITED STATES MAGISTRATE JUDGE
